Name: Council Decision 2009/1003/CFSP of 22Ã December 2009 amending Common Position 2009/788/CFSP concerning restrictive measures against the Republic of Guinea
 Type: Decision
 Subject Matter: international trade;  international affairs;  civil law;  criminal law;  rights and freedoms;  politics and public safety;  defence;  Africa
 Date Published: 2009-12-23

 23.12.2009 EN Official Journal of the European Union L 346/51 COUNCIL DECISION 2009/1003/CFSP of 22 December 2009 amending Common Position 2009/788/CFSP concerning restrictive measures against the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 October 2009, the Council adopted Common Position 2009/788/CFSP concerning restrictive measures against the Republic of Guinea (1), in response to the violent crackdown by security forces on political demonstrators in Conakry on 28 September 2009. (2) In view of the seriousness of the situation in the Republic of Guinea, additional restrictive measures should be imposed against the individual members of the National Council for Democracy and Development (NCDD) and natural or legal persons, entities or bodies associated with them, responsible for the violent repression or the political stalemate in the country. (3) Moreover, additional natural or legal persons, entities or bodies associated with the NCDD, should be included on the list of persons subject to the restrictive measures set out in the Annex to Common Position 2009/788/CFSP. (4) Further action by the Union is needed to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 Common Position 2009/788/CFSP is hereby amended as follows: 1. Article 1 shall be replaced by the following: Article 1 1. The sale, supply, transfer or export of arms and related material of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, as well as equipment which might be used for internal repression, to the Republic of Guinea by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft, shall be prohibited whether originating or not in their territories. 2. It shall be prohibited: (a) to provide, directly or indirectly, technical assistance, brokering services or other services related to the items referred to in paragraph 1 or related to the provision, manufacture, maintenance and use of such items, to any natural or legal person, entity or body in, or for use in, the Republic of Guinea; (b) to provide, directly or indirectly, financing or financial assistance related to the items referred to in paragraph 1, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of such items, or for the provision of related technical assistance, brokering services or other services to any natural or legal person, entity or body in, or for use in, the Republic of Guinea; (c) to participate, knowingly and intentionally, in activities, the object or effect of which is to circumvent the prohibitions referred to in points (a) or (b).; 2. Article 2 shall be replaced by the following: Article 2 1. Article 1 shall not apply to: (a) the sale, supply, transfer or export of non-lethal military equipment or of equipment which might be used for internal repression, intended solely for humanitarian or protective use, or for institution building programmes of the United Nations(UN) and the EU, or for EU and UN crisis management operations; (b) the sale, supply, transfer or export of non-combat vehicles which have been manufactured or fitted with materials to provide ballistic protection, intended solely for protective use of personnel of the EU and its Member States in the Republic of Guinea; (c) the provision of technical assistance, brokering services and other services related to such equipment or to such programmes and operations; (d) the provision of financing and financial assistance related to such equipment or to such programmes and operations, on condition that such exports and assistance have been approved in advance by the relevant competent authority. 2. Article 1 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to the Republic of Guinea by UN personnel, personnel of the EU or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only.; 3. Article 3, paragraph 1 shall be replaced by the following: 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the individual members of the NCDD and persons associated with them, as listed in the Annex.; 4. The following article shall be inserted: Article 3a 1. All funds and economic resources belonging to, owned, held or controlled by the individual members of the NCDD and natural or legal persons, entities or bodies associated with them, as listed in the Annex shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of, natural or legal persons, entities or bodies listed in the Annex. 3. The competent authority of a Member State may authorise the release of certain frozen funds or economic resources or the making available of certain funds or economic resources, under such conditions as it deems appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of persons listed in the Annex and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses, provided that the competent authority has notified the competent authority of the other Member States and the Commission of the grounds on which it considers that a specific authorisation should be granted, at least two weeks prior to the authorisation. A Member State shall inform the other Member States and the Commission of any authorisation granted under this paragraph. 4. By way of derogation from paragraph 1, the competent authorities of a Member State may authorise the release of certain frozen funds or economic resources, provided that the following conditions are met: (a) the funds or economic resources are subject of a judicial, administrative or arbitral lien established prior to the date on which the natural or legal person, entity or body referred to in Article 3a was included in the Annex or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a natural or legal person, entity or body listed in the Annex; and (d) recognising the lien or judgement is not contrary to public policy in the Member State concerned. A Member State shall inform the other Member States and the Commission of any authorisation granted under this paragraph. 5. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to this Common Position, provided that any such interest, other earnings and payments remain subject to paragraph 1.. Article 2 The Annex to Common Position 2009/788/CFSP shall be replaced by the Annex to this Decision. Article 3 This Decision shall enter into force on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 December 2009. For the Council The President A. CARLGREN (1) OJ L 281, 28.10.2009, p. 7. ANNEX II LIST OF PERSONS REFERRED TO IN ARTICLES 3 AND 3A Name (and possible aliases) Identifying information (date and place of birth (d.o.b. and p.o.b.), passport (Pass.)/ID card number, etc.) Reasons 1. Captain Moussa Dadis CAMARA d.o.b: 01/01/64 or 29/12/68 Pass: R0001318 President of the CNDD 2. Major-General Mamadouba (alias Mamadou) Toto CAMARA d.o.b: 01/01/46 Pass: R00009392 Minister for Security and Civil Protection 3. General SÃ ©kouba KONATÃ  d.o.b: 01/01/64 Pass: R0003405/R0002505 Minister for Defence 4. Colonel Mathurin BANGOURA d.o.b: 15/11/62 Pass: R0003491 Minister for Telecommunications and New Information Technologies 5. Lieutenant Colonel Aboubacar Sidiki (alias Idi Amin) CAMARA d.o.b: 22/10/1979 Pass: R0017873 Minister and Permanent Secretary of the CNDD (discharged from the army on 26/01/09) 6. Commandant Oumar BALDÃ  d.o.b: 26/12/64 Pass: R0003076 Member of the CNDD 7. Commandant Mamadi (alias Mamady) MARA d.o.b: 01/01/54 Pass: R0001343 Member of the CNDD 8. Commandant Almamy CAMARA d.o.b: 17/10/75 Pass: R0023013 Member of the CNDD 9. Lieutenant Col. Mamadou Bhoye DIALLO d.o.b: 01/01/56 Pass: R0001855 Member of the CNDD 10. Captain Koulako BÃ AVOGUI Member of the CNDD 11. Police Lieutenant Colonel Kandia (alias Kandja) MARA Pass: R0178636 Member of the CNDD Regional Director of Security in LabÃ © 12. Colonel SÃ ©kou MARA d.o.b: 1957 Member of the CNDD Deputy Director of National Police 13. MorcirÃ © CAMARA d.o.b: 01/01/49 Pass: R0003216 Member of the CNDD 14. Alpha Yaya DIALLO Member of the CNDD National Director of Customs 15. Colonel Mamadou Korka DIALLO d.o.b: 19/02/62 Minister for Trade, Industry and SMEs 16. Commandant Kelitigui FARO d.o.b: 03/08/72 Pass: R0003410 Minister and Secretary-General to the Presidency of the Republic 17. Colonel Fodeba TOURÃ  d.o.b: 07/06/61 Pass: R0003417/R0002132 Governor of Kindia (former Minister for Youth, dismissed as Minister on 07/05/09) 18. Commandant Cheick SÃ ©kou (alias Ahmed) Tidiane CAMARA d.o.b: 12/05/66 Member of the CNDD 19. Colonel SÃ ©kou (alias SÃ ©kouba) SAKO Member of the CNDD 20. Lieutenant Jean-Claude alias COPLAN PIVI d.o.b: 01/01/60 Member of the CNDD Minister with responsibility for presidential security 21. Captain Saa Alphonse TOURÃ  d.o.b: 03/06/70 Member of the CNDD 22. Colonel Moussa KEITA d.o.b: 01/01/66 Member of the CNDD Minister and Permanent Secretary of the CNDD with responsibility for relations with Republican Institutions 23. Lt. Col. AÃ ¯dor (alias AÃ «dor) BAH Member of the CNDD 24. Commandant Bamou LAMA Member of the CNDD 25. Mr Mohamed Lamine KABA Member of the CNDD 26. Captain Daman (alias Dama) CONDÃ  Member of the CNDD 27. Commandant Aboubacar Amadou DOUMBOUYA Member of the CNDD 28. Commandant Moussa TiÃ ©gboro CAMARA d.o.b: 01/01/68 Pass: 7190 Member of the CNDD Minister attached to the Presidency with responsibility for special anti-drug services and organised crime 29. Captain Issa CAMARA d.o.b: 1954 Member of the CNDD Governor of Mamou 30. Colonel Dr. Abdoulaye ChÃ ©rif DIABY d.o.b: 26/02/57 Pass: 13683 Member of the CNDD Minister for Health and Sanitation, 31. Mamady CONDÃ  d.o.b: 28/11/52 Pass: R0003212 Member of the CNDD 32. S-Lt. Cheikh Ahmed TOURÃ  Member of the CNDD 33. Lt. Colonel Aboubacar Biro CONDÃ  d.o.b: 15/10/62 Pass: 2443/R0004700 Member of the CNDD 34. Bouna KEITA Member of the CNDD 35. Idrissa CHERIF d.o.b: 13/11/67 Pass: R0105758 Minister with responsibility for Communication attached to the Presidency and the Ministry of Defence 36. Mamoudou (alias Mamadou) CONDÃ  d.o.b: 09/12/60 Pass: R0020803 State Secretary, official representative, with responsibility for Strategic Issues and Sustainable Development 37. Lieutenant Aboubacar ChÃ ©rif (alias Toumba) DIAKITÃ  Presidential aide-de-camp 38. Ibrahima Khalil DIAWARA d.o.b: 01/01/76 Pass: R0000968 Special adviser to Aboubacar ChÃ ©rif Toumba DiakitÃ © 39. S-Lt Marcel KOIVOGUI Deputy to Aboubacar ChÃ ©rif Toumba DiakitÃ © 40. Mr Papa Koly KOUROUMA d.o.b: 03/11/62 Pass: R11914/R001534 Minister for the Environment and Sustainable Development 41. Commandant Nouhou THIAM d.o.b: 1960 Pass: 5180 Inspector-General of the armed forces CNDD spokesman 42. Police Captain ThÃ ©odore (alias Siba) KOUROUMA d.o.b: 13/05/71 Pass: Service R0001204 AttachÃ © in the presidential private office 43. Mr Kabinet (alias KabinÃ ©) KOMARA d.o.b: 08/03/50 Pass: R0001747 Prime Minister 44. Captain Mamadou SANDÃ  d.o.b: 12/12/69 Pass: R0003465 Minister attached to the Presidency with responsibility for the economy and finances 45. Mr Alhassane (alias Al-Hassane) Siba ONIPOGUI d.o.b: 31/12/61 Pass: 5938/R00003488 Minister attached to the Presidency with responsibility for State control 46. Mr Joseph KANDUNO Minister with responsibility for audits, transparency and good governance 47. Mr FodÃ ©ba (alias Isto) KÃ IRA d.o.b: 04/06/61 Pass: R0001767 Minister for Youth, Sport and the Promotion of Youth Employment 48. Colonel Siba LOHALAMOU d.o.b: 01/08/62 Pass: R0001376 Minister for Justice and Keeper of the Seals 49. Dr. FrÃ ©dÃ ©ric KOLIÃ  d.o.b: 01/01/60 Pass: R0001714 Minister for Territorial Administration and Political Affairs 50. Mr Alexandre CÃ ©cÃ © LOUA d.o.b: 01/01/56 Pass: R0001757 / Diplomatic passport: R 0000027 Minister for Foreign Affairs and Guineans Abroad 51. Mr Mamoudou (alias Mahmoud) THIAM d.o.b: 04/10/68 Pass: R0001758 Minister for Mines and Energy 52. Mr Boubacar BARRY d.o.b: 28/05/64 Pass: R0003408 Minister of State attached to the Presidency with responsibility for construction, planning and public buildings 53. Demba FADIGA d.o.b: 01/01/52 Pass: residence permit FR365845/365857 Member of the CNDD Ambassador Extraordinary and Plenipotentiary with responsibility for relations between the CNDD and the Government 54. Mr Mohamed DIOP d.o.b: 01/01/63 Pass: R0001798 Member of the CNDD Governor of Conakry 55. Sgt Mohamed (alias Tigre) CAMARA Member of the security forces attached to the Koundara Presidential Guard camp 56. Mr Habib HANN d.o.b: 15/12/50 Pass: 341442 Audit and Surveillance Committee for Strategic Sectors of the State 57. Mr Ousmane KABA Audit and Surveillance Committee for Strategic Sectors of the State 58. Mr Alfred MATHOS Audit and Surveillance Committee for Strategic Sectors of the State 59. Capt. Mandiou DIOUBATÃ  d.o.b: 01/01/60 Pass: R0003622 Director of the Presidency press office CNDD spokesman 60. Cheik Sydia DIABATÃ  d.o.b: 23/04/68 Pass: R0004490 Member of the armed forces Director of the Intelligence and Investigation Services at the Ministry of Defence 61. Mr Ibrahima Ahmed BARRY d.o.b: 11/11/61 Pass: R0048243 Director General of Radio TÃ ©lÃ ©vision GuinÃ ©enne 62. Mr Alhassane BARRY d.o.b: 15/11/62 Pass: R0003484 Governor of the Central Bank 63. Mr Roda Namatala FAWAZ d.o.b: 06/07/47 Pass: R0001977 Businessman connected to the CNDD who has given the CNDD financial support 64. Dioulde DIALLO Businessman connected to the CNDD who has given the CNDD financial support 65. Kerfalla CAMARA KPC CEO of Guicopress Businessman connected to the CNDD who has given the CNDD financial support 66. Dr. Moustapha ZABATT d.o.b: 06/02/65 Doctor and personal adviser to the President 67. Aly MANET Dadis Doit Rester (Dadis Must Stay) movement 68. Louis M'bemba SOUMAH Minister for Employment, Administrative Reform and the Civil Service 69. Cheik Fantamady CONDÃ  Minister for Information and Culture 70. Boureima CONDÃ  Minister for Agriculture and Stock Farming 71. Mariame SYLLA Minister for Decentralisation and Local Government